Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13 and 20-23 have been amended
Claims 1, 4, 8, 11, 15, and 18 have been previously cancelled
Claims 2-3, 5-7, 9-10, 45-14, 16-17, and 19-23 are currently pending and have been examined.

	.
Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 8-9, filed 28 February 2021, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 10-15, filed 28 February 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.	
	

Reasons for Allowance
Claims 2-3, 5-7, 9-10, 45-14, 16-17, and 19-23 are allowed over the prior art of record.
The closest prior art of record are Sriram (U.S. Pre-Grant Pub. No. 20160253622), Abou-Rizk (U.S. Pre-Grant Pub. No. 20150222659), Schreter (U.S. Pre-Grant Pub. No. Sprague (U.S. Pre-Grant Pub. No. 20160275461), Dawoud Shenouda Dawoud (U.S. Pre-Grant Pub. No. 20160080380), and Badzar ("Blockchain for securing sustainable transport contracts and supply chain transparency," 2016).
The following is an examiner’s statement of reasons for allowance:
Sriram teaches of a system and method for tracking end-to-end provenance of labeled goods. Although, the system teaches receiving and storing location data associated with a product tag, the reference is silent on determining whether the last observed location data was received from a trusted or untrusted source.
Abou-Rizk teaches of a system and method of defining and/or calculating an accuracy score for untrusted location data. However, the reference is silent on storing the location data with a pending status when the data is received from an untrusted source.
Schreter teaches of a system for storage management in non-volatile memory. Although the reference teaches that data blocks may be stored as a temporary data block, the reference is silent on storing the location data with a pending status when the data is received from an untrusted source.
Sprague teaches of a system and method for providing a full validation of an unknown client device prior to acceptance of a block chain transaction. However, the reference is silent on storing location data with a pending status and changing the pending status to a confirmed status when the source becomes trusted.
Dawoud Shenouda Dawoud teaches of a system and method for enabling devices to establish trust with one another so they can securely discover each other and connect to one another. However, the reference is silent on storing location data with a pending status and changing the pending status to a confirmed status when the source becomes trusted.
Badzar discusses the use of blockchain technology in order to provide transparency of the movement of materials throughout a supply chain. However, the reference is silent on 

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 2-3, 5-7, 9-10, 45-14, 16-17, and 19-23 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628